Citation Nr: 1500589	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




REMAND

The Veteran served on active duty from March 1967 to August 1970 and from December 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision, by the St. Louis, Missouri RO, which denied the Veteran's claim of entitlement to an increased (compensable) evaluation for bilateral hearing loss.  

The duty to assist requires that VA make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, and in claim for disability compensation, the duty to assist requires that VA provide medical examinations or obtain medical opinions when necessary for a decision.  See 38 C.F.R. § 3.159.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

In Savage v. Shinseki, 24 Vet. App. 259 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  The Savage decision is directly implicated in the Veteran's claim for a compensable evaluation for bilateral hearing loss.  

In this case, the Veteran contends that his bilateral hearing loss disability is worse, and that this decline warrants a higher disability evaluation.  The Veteran was afforded a VA audio examination in March 2012 in conjunction with the current claim.  At that time, the Veteran reported that he had difficulty with conversations.  An audiogram revealed an average decibel loss of 45 in the left ear and 20 in the right ear, with speech recognition scores of 94 percent in the right ear and 92 percent in the left ear.  The examiner noted that the Veteran had sensorineural hearing loss in both ears in the frequency range from 500 to 4000 Hertz levels.  

In his substantive appeal (VA Form 9), received in August 2012, the Veteran argued that the audiological examination results were inconsistent with the severity of his hearing loss.  The Veteran maintained that his hearing loss was so severe that he had difficulty hearing simple phone conversations.  The Veteran also indicated that he has difficulty with social gatherings because he is unable to hear other people when there is background noise.  The Veteran further noted that his hearing loss is affecting his job performance because he is unable to hearing any explanations of the processes being observed, and he constantly misunderstands orders and directions from his supervisors.  

Submitted in support of the Veteran's claim was the report of an audiogram conducted by Dr. Nancy M. Richman in September 2013, wherein she reported findings of moderate sloping to moderately severe sensorineural hearing loss in the right ear and moderate sloping to profound sensorineural hearing loss in the left ear.  However, the audiogram results were provided in graph form without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board should not discount audiograms just because they are in graph form and should remand un-interpreted audiograms for interpretation).  It also references a speech discrimination test.  Consequently, it appears that the Veteran's hearing acuity has possibly diminished since his earlier March 2012 VA examination.  However, the precise hearing acuity at each tested frequency remains unclear, and it is unknown whether the examiner conducted a Maryland CNC speech discrimination test.  As the September 2013 audiogram may be favorable evidence for the Veteran, further clarification from the audiologist is needed as detailed below.  Savage, 24 Vet. App. 259.  

In December 2013, a VA audiologist stated that although the Veteran was pleasant in demeanor, the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor reliability.  Test results were considered unreliable and invalid, and therefore were not reported.  

In this regard, the Board acknowledges that the Veteran is competent to report symptoms of difficulty hearing because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In light of the Veteran's assertions and the evidence of record, it appears that his bilateral hearing loss may have worsened since his last VA examination.  The Board finds that another VA medical examination is necessary to ensure that the appellant is appropriately rated.  Id.; see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  Consequently, the Veteran should be accorded a new examination to determine the current severity and extent of his service-connected bilateral hearing loss. 

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED for the following actions: 

1.  The agency of original jurisdiction (AOJ) should contact the St. Louis, MO VAMC and request a copy of any recent VA audiological evaluation conducted after March 2012.  Also, request additional relevant treatment records from the St. Louis VAMC dated since March 2012.  All records/responses received should be associated with the claims file.  In requesting these records, the AOJ's efforts to obtain them must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159(c) (2).  

2.  The AOJ must contact Dr. Nancy M. Richman, Au.D., CCC-A from South City Hearing and Audiology, who conducted the September 2013 audiogram, for purposes of interpretation of the audiogram.  The audiologist should be asked to:  (i) clarify whether the audiologist is a state-licensed audiologist; (ii) provide exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (500, 1000, 2000, 3000, and 4000 Hertz ); (iii) clarify whether speech discrimination testing was conducted using the Maryland CNC test.  Such scores should be specifically set forth for each ear.  

3.  After the above-requested development is completed, the AOJ should make arrangements with the appropriate VA medical facility for the Veteran to undergo an audiological examination in order to accurately determine the current severity of his service-connected bilateral hearing loss.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  At a minimum, the examination report should contain entries for pure tone thresholds at the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz for each ear, as well as speech discrimination (recognition) scores obtained utilizing Maryland CNC test.  If the examiner finds that the test results are unreliable or otherwise not valid for rating purposes, he/she must state the reasons for this conclusion, citing specific examples and test results.  (Testing deemed necessary to verify reliability of the results should be undertaken, such as a Stenger test.)  The examiner should also express an opinion addressing functional effects of the bilateral hearing loss.  The results obtained on audiological testing should be compared to those obtained by Dr. Richman in September 2013, and the examiner should provide an opinion regarding the validity of the September 2013 results.  (If Dr. Richman has not provided an interpretation of the September 2013 audiogram, such an interpretation should be provided by the VA examiner, and it should be noted whether the results should be considered valid for rating purposes.  An explanation should be provided for the examiner's opinion.)  A complete rationale for all opinions expressed should be provided.  

4.  The AOJ must ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the issue on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

